Title: From Thomas Jefferson to Timothy Pickering, 8 January 1804
From: Jefferson, Thomas
To: Pickering, Timothy


               
                  Jan. 8. 04.
               
               Th: Jefferson presents his compliments to mr Pickering, and has searched without success in Hutchins’s Topographical Description of the Western country for the passage relative to the Northern boundary of which mr Pickering spoke to him yesterday. he imagines therefore he mistook the pamphlet to which he referred, and therefore asks the favor of the loan of it.
            